                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,              )
                                       )
               Plaintiff,              )       ORDER
                                       )
       vs.                             )
                                       )
Clifton John St. Claire,               )
                                       )       Case No. 1:11-cr-045
               Defendant.              )


       Defendant was ordered detained pending a final revocation hearing, which is currently

scheduled for February 21, 2020. On December 13, 2019, he filed a Motion for Furlough in which

requests to be temporarily released so that he could attend a chemical dependency evaluation at Lake

Region Outreach. On December 16, 2019, he filed a Motion to Reconsider Order of Detention and

Motion for Transport in which he: (1) advises that he accepted into an inpatient treatment program

at Grow Together Inc.’s Hope’s House Residential Treatment Facility, 515 19th Ave. SE, Minot,

North Dakota; and (2) requests to be transported to this facility by 4:00 p.m. on December 19, 2019,

by the United States Marshal and conditionally released upon his arrival.

       The United States has advised that it has no objection to the conditional release of defendant

to the Hope's House Residential Treatment Facility. Accordingly, the court GRANTS defendant’s

Motion to Reconsider Order of Detention and Motion for Transport (Doc. No. 78). The United

States Marshal shall transport defendant to Grow Together Inc.’s Hope’s House Residential

Treatment Facility as soon as practicable and no later than 4:00 p.m. on December 19, 2019. Upon

his arrival at the treatment facility, defendant shall be released subject to the following conditions:

       (1)     Defendant remains subject to and shall fully comply with the conditions of supervised



                                                  1
      release previously imposed by the court.

(2)   Defendant shall refrain from the use of alcohol; any use or possession of a narcotic

      drug and other controlled substances defined in 21 U.S.C. § 802 or state statute,

      unless prescribed by a licensed medical practitioner, and any use of inhalants.

      Defendant shall submit to drug/alcohol screening at the direction of the Pretrial

      Services Officer to verify compliance. Failure or refusal to submit to testing or

      tampering with the collection progress or specimen may be considered the same as

      a positive test.

(3)   Defendant shall not possess a firearm, destructive device, or other dangerous

      weapon.

(4)   Defendant shall reside at Grow Together Inc.'s Hope's House Residential Treatment

      Facility, fully participate in its programming, and comply with all of its rules and

      regulations. Upon his arrival, he shall contact Pretrial Services Officer Nick Larson

      (701) 297-7248.

(5)   Defendant shall sign all releases of information requested by the Pretrial Services

      Officer so that his progress and participation in treatment may be monitored.

(6)   At least four days prior to the completion of his treatment program, defendant shall

      contact the Pretrial Services Office so that it may evaluate the appropriateness of any

      proposed living arrangements. Upon his discharge from his treatment program,

      defendant shall reside at an address approved by the Pretrial Services Office and not

      change this address without the Pretrial Services Office's permission. If the Pretrial

      Services Office determines that defendant is in need of a placement in a residential



                                        2
             facility, defendant shall report to the designated facility as directed and comply with

             the facility's rules and regulations. If a residential facility is not available, defendant

             shall report the United States Marshal's office in Bismarck with the understanding

             that he shall be detained pending further order of the court.

Defendant’s Motion for Furlough (Doc. No. 77) is deemed MOOT.

      IT IS SO ORDERED.

      Dated this 17th day of December, 2019.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 3
